DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed July 25, 2022.   Claims 21-23 and 25-37 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-27, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 7,612,271 B1) in view of Luttwak (US 7,763,784 B2).
Claim 21: Davis et al. discloses a device shown in FIG. 1 to include a soundboard (14) comprising a first layer of material comprising a first area and a reinforcing material (brace elements) attached to the first layer of material, where the reinforcing material is shown to include a first laminate layer (flat side 38), a core and a second laminate layer (wall 36).  The core is a layer of foam (76) (column 7 lines 34-35), and therefore is a shaped core layer including a plurality of cells, as can be seen from FIG. 3.  The reinforcing material—including the first laminate layer and second laminate layer— is shown in FIG. 1 to be shaped as either a straight segment (26), or a curved segment (54) (column 7 line 38).  Therefore the first laminate layer and the second laminate layer have the same shape.  The reinforcing material comprises a second area which is less than the first area, as can be seen from FIG. 1.  This reference fails to disclose the cells to be similarly shaped and oriented in a repeating pattern.
However Luttwak teaches a device, where a core layer comprises shaped cells in a honeycomb pattern (column 8 lines 52-53).  Therefore the core layer is a plurality of similarly shaped cells oriented in a repeating pattern.
Given the teachings of Luttwak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Davis et al. with providing the core layer cells to be in a honeycomb pattern, and therefore similarly shaped and oriented in a repeating pattern.  Doing so would strengthen the reinforcing member, as taught in Luttwak (column 8 lines 47-49).
Claim 22: Davis et al. modified by Luttwak discloses a device as stated above,

where the first laminate layer contacts the first layer of material (column 4 lines 39-41), as can be seen from FIG. 1 of Davis et al.
Claim 23: Davis et al. modified by Luttwak discloses a device where the cells comprise honeycombs, as stated above.  Therefore the cells are hexagons.
Claim 25: Davis et al. modified by Luttwak discloses a device as stated above, where reinforcing material is shown in FIG. 3 of Davis et al. to include a plurality of tapered point portions (reduced sections 44) which is reduced in width and/or height (column 5 lines 10-13).
Claim 26: Davis et al. modified by Luttwak discloses a device as stated above, where the reinforcing material (26) is shown in FIG. 1 of Davis et al. to be symmetrical across a bisecting medial reference line which bisects the reinforcing material.
Claim 27: Davis et al. modified by Luttwak discloses a device as stated above, where the first layer of material is asymmetrical across the bisecting medial reference line due to the orientation of the reinforcing material against the first layer of material, and the bisecting medial reference line bisecting the reinforcing material, as shown in FIG. 1 of Davis et al.
Claim 31: Davis et al. modified by Luttwak discloses a device as stated above, where a sound box (resonance chamber 12) is shown in FIG. 1 of Davis et al. to include a side wall (16), and the first layer of material is attached to the sidewall as is known in traditional construction (column 3 lines 49-52).  The reinforcing material (26) does not contact the sidewall, as can be seen from FIG. 1.
Claim 35: Davis et al. modified by Luttwak discloses a device as stated above,
where the first laminate layer and the second laminate layer are disclosed in Davis et al. to comprise carbon fiber (column 4 lines 11-13).
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 7,612,271 B1) modified by Luttwak (US 7,763,784 B2) as applied to claim 21 above further in view of Kaman et al. (US 4,429,608).
Claim 28: Davis et al. modified by Luttwak discloses a device as stated above, but fails to disclose the reinforcing material to comprise a plurality of peaks and a plurality of valleys.
However Kaman et al. teaches a device, where a reinforcing material (reinforcing ribs) is shown in FIG. 1 to include annular ribs (16, 18, 20) and rectilinear ribs (22, 24, 26, 28, 30, 32) which intersect and cross each other (column 2 lines 24-26).  Therefore the reinforcing material includes a plurality of peaks and a plurality of valleys, as can be seen from FIG. 1.
Given the teachings of Kaman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Davis et al. as modified by Luttwak with providing the reinforcing material to comprise a plurality of peaks and a plurality of valleys.  Doing so would “provide an improved guitar top or sounding board assembly … which may be produced with a high degree of uniformity of physical characteristics to enable repeatability for uniform sound production” as taught in Kaman et al. (column 1 lines 27-32).
Claim 29: Davis et al. modified by Luttwak and Kaman et al. discloses a device as stated above, where the reinforcing material is shown in FIG. 1 of Kaman et al. to include at least six peaks.
Claim 30: Davis et al. modified by Luttwak and Kaman et al. discloses a device as stated above, where a perimeter of the reinforcing material is longer than a perimeter of the first layer of material, as can be seen from FIG. 1 of Kaman et al. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 7,612,271 B1) modified by Luttwak (US 7,763,784 B2) as applied to claim 21 above further in view of Sewell (US 6,693,233 B1).
Claim 32: Davis et al. modified by Luttwak discloses a device as stated above, where the reinforcing material comprises a first layer of reinforcing material (26), as can be seen from FIG. 1.  These references fail to disclose a second layer of reinforcing material comprising a third area less than the second area.
However Sewell teaches a device shown in FIG. 6 to have a reinforcing material (support bracing 46) attached to a soundboard (first surface 16), having a first layer of reinforcing material (horizontal braces 50) and a second layer of reinforcing material (bridge patch 53) (column 6 lines 17-18).
Given the teachings of Sewell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Davis et al. as modified by Luttwak with providing a second layer of reinforcing material comprising a third area.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the third area to be less than the second area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Doing so would provide a “musical instrument with a different sound quality … [which] has a stable frame that does not buckle or flex and break under the torsional forces of the attached strings” as taught in Sewell (column 2 lines 27-31).  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 7,612,271 B1) modified by Luttwak (US 7,763,784 B2) as applied to claim 21 above further in view of Janes et al. (US 5,333,527).
Claim 36: Davis et al. modified by Luttwak discloses a device as stated above, but fails to disclose the first layer of material to comprise carbon fiber.
However Janes et al. teaches a device, where a first layer of material of a soundboard includes carbon fiber (column 3 lines 7-8).
Given the teachings of Janes et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Davis et al. as modified by Luttwak with providing the first layer of material to comprise carbon fiber.  Doing so would provide “improved sound characteristics as compared to wood soundboards” as taught in Janes et al. (column 3 lines 7-10).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 7,612,271 B1) modified by Luttwak (US 7,763,784 B2) as applied to claim 21 above, further in view of Shopa (US 2015/0068383 A1).
Claim 37: Davis et al. modified by Luttwak discloses a device as stated above, but fails to disclose the first laminate layer to be oriented parallel to the second laminate layer.
However Shopa teaches a device where a reinforcing material (composite plate assembly) is shown in FIG. 4 to include a first laminate layer (lower surface of shell material 2), a second laminate layer (upper surface of shell material 2) and a core layer (1), where the first laminate layer is oriented parallel to the second laminate layer.
Given the teachings of Shopa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Davis et al. as modified by Luttwak with providing the first laminate layer to be oriented parallel to the second laminate layer.  Doing so would “provide adequate structural integrity or strength … while simultaneously reducing the weight” of the device, as taught in Shopa (page 1 ¶ [0004]).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 7,612,271 B1) modified by Luttwak (US 7,763,784 B2) and Sewell (US 6,693,233 B1) as applied to claim 32 above, further in view of Shopa (US 2015/0068383 A1).
Claim 33: Davis et al. modified by Luttwak and Sewell discloses a device as stated above, but fails to disclose the second layer of reinforcing material to comprise a third laminate layer, a second shaped core layer and a fourth laminate layer.
However Shopa teaches a device where a reinforcing material (composite plate assembly) is shown in FIG. 2 to include a lower laminate layer (lower surface of shell material 2), an upper laminate layer (upper surface of shell material 2) and a core layer (1), where the core layer comprises hexagons as honeycomb shapes (page 1 ¶ [0011]).
Given the teachings of Shopa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Davis et al. as modified by Luttwak and Sewell with providing the second layer of reinforcing material to comprise a third laminate layer, a second shaped core layer and a fourth laminate layer.  Doing so would “provide adequate structural integrity or strength, or even improved structural integrity or strength, while simultaneously reducing the weight” of the device, as taught in Shopa (page 1 ¶ [0004]).

Allowable Subject Matter
Claim 34 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 34: The prior art does not teach nor suggest a device comprising: a soundboard comprising a first layer of material; and a reinforcing material attached to the first layer of material, the reinforcing material comprising a first laminate layer, a shaped core layer and a second laminate layer, the shaped core layer comprising a plurality of cells, where the reinforcing material comprising a first layer of reinforcing material, the device further comprising a second layer of reinforcing material comprising a third laminate layer, a second shaped core layer and a fourth laminate layer, such that the first layer of reinforcing material contacts the second layer of reinforcing material.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,074,348 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because any limitations not explicitly described in the patented claims is described in the specification of the patent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        October 19, 2022